DETAILED ACTION

1.	This Office Action is in response to the communications dated 04/19/2021.
Claims 1-18 are pending in this application.
	
Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 04/19/2021.  The references cited on the PTOL 1449 form have been considered.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowance / Reason for Allowance

4.	Claims 1-18 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed semiconductor device, or and electronic apparatus (in combination(s) as set forth in the claim(s)) comprising:



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
March 5, 2022